NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 17-1278
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                CHARLES STANSBURY,

                                                         Appellant

                                     ______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Crim. No. 2-14-cr-00323-020)
                      Honorable Gerald A. McHugh, District Judge
                                   ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                   October 23, 2018

             BEFORE: KRAUSE, COWEN, and FUENTES, Circuit Judges

                                 (Filed: February 6, 2019)
                                     ______________

                                       OPINION*
                                     ______________




____________________

* This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
COWEN, Circuit Judge.

       Charles Stansbury appeals from the criminal conviction and sentence entered by

the United States District Court for the Eastern District of Pennsylvania. Defense counsel

has filed a motion to withdraw as counsel under Anders v. California, 386 U.S. 738

(1967). We will grant the motion to withdraw and affirm Stansbury’s conviction and

sentence.

                                             I.

       Stansbury pled guilty to a number of drug charges (one count of conspiracy to

distribute crack cocaine and heroin in violation of 21 U.S.C. § 846, four counts of

distribution of controlled substances within 1000 feet of a protected location in violation

of 21 U.S.C. § 860(a) and 18 U.S.C. § 2, one count each for distribution of crack cocaine

and heroin in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and § 2, and one count of

using a juvenile in a drug trafficking offense in violation of 21 U.S.C. § 861(a)(1)). The

government and the defense agreed to a sentence of 120 months’ imprisonment and eight

years of supervised release. The District Court imposed the stipulated sentence.

                                             II.

       Counsel for Stansbury has filed a motion to withdraw as well as a brief under

Anders explaining that there are no nonfrivolous issues to appeal.1 An Anders brief and

motion trigger a two-step inquiry. First, we consider whether defense counsel has

       1
          The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231,
and we possess appellate jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. The
Court exercises plenary review to determine whether there are any nonfrivolous issues.
See, e.g., Simon v. Gov’t of the Virgin Islands, 679 F.3d 109, 114 (3d Cir. 2012).
                                             2
established that he or she “has thoroughly examined the record in search of appealable

issues” and “explain[ed] why the issues are frivolous.” United States v. Youla, 241 F.3d
296, 300 (3d Cir. 2001) (citing United States v. Marvin, 211 F.3d 778, 780 (3d Cir.

2000)). If we are satisfied with the attorney’s brief, we then undertake an independent

review of the record to determine whether there are any nonfrivolous issues. Id. A copy

of the defense counsel’s brief was furnished to Stansbury, and he was given an

opportunity to file a pro se brief. No such pro se brief was filed.

       We conclude that defense counsel has satisfied his Anders obligations and agree

that this proceeding does not implicate any nonfrivolous issues. He persuasively explains

how the District Court substantially complied with Federal Rule of Criminal Procedure

11 governing guilty pleas as well as the procedural and substantive requirements for

sentencing. Stansbury’s guilty plea was clearly knowing and voluntary. See, e.g., United

States v. Lessner, 498 F.3d 185, 192-93 (3d Cir. 2007). Defense counsel acknowledges

that his client initially stated at sentencing that he had not reviewed the presentence

investigation report (“PSR”) and that the District Court did not advise Stansbury of the

statutory maximum and mandatory sentences. However, counsel indicated on the record

that they did discuss the PSR, and Stansbury admitted that he was aware of the

Sentencing Guidelines and was satisfied with the representation he received. The District

Court also had explained the applicable statutory minimum and maximum sentences at

the change of plea hearing. It then sentenced Stansbury to the stipulated sentence of 120

months’ imprisonment (and eight years’ supervised release), which was far below the

applicable Guidelines range. Noting Stansbury’s prior record as well as the fact that most

                                              3
of his participation in this case “was at the street level and in smaller quantities than some

of the other Defendants,” the District Court was “satisfied that 120 months takes into

account the seriousness of the crime, takes into account the need to promote respect for

the rule of law and would be a significant enough sentence for a person of Mr.

Stansbury’s age to deter him from any future unlawful conduct.” (JA67 (also recognizing

that Stansbury had some challenges in his life, including premature birth and substance

abuse problems).)

                                             III.

       We will grant the motion to withdraw filed by Stansbury’s counsel and will affirm

his conviction and sentence.




                                              4